Pigott, J.
(dissenting). There has been a spate of recent Appellate Division opinions that have held that “Family Court may not ‘bootstrap’ a PINS adjudication onto one alleging juvenile delinquency by charging a PINS who absconds from a non-secure facility with conduct that, if committed by an adult, would constitute escape” (Matter of Daniel I., 57 AD3d 666, 667-668 [2d Dept 2008]), or obstructing governmental administration (see id. at 668), criminal mischief (see id.) or criminal contempt (see Matter of Edwin G., 296 AD2d 7, 12 [1st Dept 2002]; Matter of Jasmine A., 284 AD2d 452, 453 [2d Dept 2001]; Matter of Naquan J., 284 AD2d 1, 6 [2d Dept 2001]). “Bootstrapping,” as I see it, means using misconduct of the type that made someone a PINS in the first place (such as running away from home or a nonsecure facility) to subject a PINS to a juvenile delinquency petition charging acts that, if committed by an adult, would constitute crimes. The theory is that a PINS may not be adjudicated a juvenile delinquent on the basis of an action that “while defined statutorily as a crime, [is] a common characteristic of PINS behavior and more harmful to the juvenile than to society” (Daniel I., 57 AD3d at 668).
The majority endorses this trend, suggesting that, as a PINS, Gabriela A. may not be charged with resisting arrest or obstructing governmental administration for her physical resistance to being restrained or transported to a placement facility (see majority op at 162-163). Under the test seemingly proposed by the majority, the presentment agency must first, before subjecting a PINS to a juvenile delinquency petition, determine whether the *165PINS was engaging in “the type of behavior that might cause a child to be designated a PINS” (majority op at 163). For example, before alleging that a PINS engaged in conduct that, if committed by an adult, would constitute obstructing governmental administration, the presentment agency must divine whether the behavior of the PINS is tantamount to intentionally obstructing governmental function or, rather, is merely “acting ‘beyond the lawful control of . . . lawful authority’ ” (majority op at 163, quoting Family Ct Act § 712 [a]).
The proposed test is unworkable. It will force probation officers, presentment agencies and courts to analyze whether specific instances of misconduct fit within the very abstract and ill-defined concept of “PINS-type behavior” or behavior “more harmful to the juvenile than to society.” Such an assessment will make for constant disagreements of judgment. Of course, the history of the present case illustrates this. On the one hand, the Appellate Division and a majority of this Court find Gabriela A.’s conduct to be the type of “more harmful to the juvenile than to society” behavior characteristic of a PINS. On the other hand, the presentment agency, Family Court, and two Judges of this Court tend to consider her behavior potentially dangerous to others. I would reject the Appellate Division’s prohibition of “bootstrapping” and simply consider each case of misbehavior by a PINS on its own facts, when determining whether it rises to the level of juvenile delinquency.
Notably, the majority’s proposed test may immunize from juvenile delinquency proceedings even a PINS who, because of his physical stature and strength, is far more intimidating and dangerous to parole officers than Gabriela A. The majority’s willingness to consider a PINS as merely fractious and ungovernable, rather than truly harmful, would be called into question were the PINS a male, six feet tall and weighing 180 pounds. Fortunately, the majority seems to reject the suggestion that the physical resistance to probation officers described in the officers’ testimony but denied by Gabriela A. (trying to stomp on officers’ feet) would be mere “PINS-type behavior.” But I suspect that if a large young man had engaged in even the less extreme resistance that Gabriela A. admitted to (flailing her body around and grabbing an open handcuff), my colleagues in the majority would conclude that he was properly adjudged a juvenile delinquent, even though his actions were identical to Gabriela A.’s.
Moreover, I disagree with the majority’s theory that resisting restraint under Family Court Act § 718 is fundamentally different *166from the crime of resisting arrest (majority op at 162). It may be misleading to describe detention pursuant to Family Court Act § 718 as a “full custodial arrest” (see Matter of Bernard G., 247 AD2d 91, 94-95 [1st Dept 1998]; contrast Matter of Jamel J., 246 AD2d 388, 389 [1st Dept 1998], Matter of Michael J., 233 AD2d 198, 199 [1st Dept 1996], Matter of Mark Anthony G., 169 AD2d 89, 93 [1st Dept 1991]), because the Fourth Amendment implications are somewhat different. However, this does not mean that the restraint of a PINS under Family Court Act § 718 is not “an authorized arrest” within the meaning of Penal Law § 205.30. Consequently, there is no bar as a matter of law to alleging resisting arrest in a juvenile delinquency petition, on the basis of physical resistance by a PINS.
In my view, the presentment agency did exactly as it should in filing the petition alleging violent conduct in the form of acts that, if committed by an adult, would constitute resisting arrest and obstructing of governmental administration. Family Court, in turn, did exactly as it should, in making the factual determination that Gabriela A. was guilty of such conduct. Overturning that determination, on the ground that Gabriela A.’s behavior is more consistent with acting beyond the control of lawful authority than with criminal conduct, downplays the very real risk of harm to the probation officers in the present case, and will be interpreted as immunizing a PINS who engages in conduct threatening to arresting officers from prosecution as a juvenile delinquent. Furthermore, the majority’s decision does not benefit children who fall into the PINS category. Like the PINS statutes, the laws that permit juvenile delinquency proceedings are intended in significant part to protect these young men and women from their own worst impulses and help them straighten out. Sometimes “tough love” — including some period of confinement in a secure facility — is the best way to accomplish that. Indeed, it seems to have worked for Gabriela A., who, according to her counsel, is now an exemplary teenager. There is no good reason to restrict the efforts of caring and devoted presentment agency employees and Family Court judges, simply on the basis that their efforts are considered “bootstrapping.”
I would reverse the Appellate Division’s order, reinstate Family Court’s fact-finding order and order of disposition, and reinstate the presentment agency’s petition.
*167Chief Judge Lippman and Judges Graffeo, Rivera and AbdusSalaam concur with Judge Read; Judge Pigott dissents in an opinion in which Judge Smith concurs.
Order affirmed, without costs.